Order, Supreme Court, New York County (Cassandra Mullen, J.), entered on or about July 16, 2014, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
*415The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the guidelines, and the record does not establish any basis for a downward departure, particularly in light of the seriousness of the underlying crime and defendant’s criminal history. Concur — Mazzarelli, J.P., Moskowitz, Richter and Manzanet-Daniels, JJ.